         Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ANDRES GARCIA URANGA,                )
                                     )
                  Plaintiff,         )
                                     )
       v.                            )  Civil Action No. 20-0521 (ABJ)
                                     )
U.S. CITIZENSHIP &                   )
IMMIGRATION SERVICES, et al.,        )
                                     )
                  Defendants.        )
____________________________________)


                                 MEMORANDUM OPINION


       Plaintiff filed this lawsuit against the United States Citizenship and Immigration Services

(“USCIS”) and other defendants on February 21, 2020. Complaint [Dkt. # 1] (“Compl.”). The

lawsuit arose out of plaintiff’s application for a “U-visa,” which has been pending since June 23,

2016. Amended Complaint [Dkt. # 6] (“Am. Compl.”) ¶ 15.

       The U-visa program was created as part of the Victims of Trafficking and Violence

Protection Act of 2000, H.R. 3244, 106th Cong. § 1513(a)(2) (2000). A person qualifies for a “U-

visa” if that person: (1) “has suffered substantial physical or mental abuse as a result of having

been a victim of criminal activity”; (2) “possesses information concerning criminal activity”; (3)

“has been helpful, is being helpful, or is likely to be helpful” to government officials regarding

criminal activity; and (4) the criminal activity at issue “violated the laws of the United States or

occurred in the United States.” 8 U.S.C. § 1101(a)(15)(U)(i)(I)–(IV). If USCIS approves the

petition, the petitioner will receive lawful nonimmigrant status and employment authorization for

up to four years. See 8 U.S.C. § 1184(p)(6); 8 U.S.C. § 1184(p)(3)(B); 8 C.F.R. § 274a.12(a)(19).

                                                 1
         Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 2 of 16




Plaintiff applied for both the visa and the employment authorization documents at the same time,

and he also applied to be placed on the U-visa waitlist under 8 C.F.R. § 214.14(d)(2). Am. Compl.

¶¶ 39–40, 48–49.

       Plaintiff’s situation is complicated by the fact that he returned to this country illegally a

long time ago, and there is an outstanding order to deport him. See Memorandum Opinion [Dkt.

# 23] (“Mem. Op.”) at 6–7. But if USCIS were to determine that he is eligible for a U-visa and

place him on the waiting list, he and his qualifying family members would receive “deferred

action” if they are in the United States. 8 C.F.R. § 214.14(d)(2). Deferred action is “an act of

administrative convenience to the government which gives some cases lower priority” for removal.

8 C.F.R. § 274a.12(c)(14). The initial complaint sought declaratory, mandamus, and injunctive

relief that would compel defendants to “determine plaintiff’s eligibility for placement on the U-

visa waitlist,” adjudicate his request for employment authorization documents, and issue him

interim work authorization documents. Compl. at 21.

       On March 10, 2020, plaintiff filed an amended complaint and a motion for preliminary

injunction seeking an order “enjoining the Defendants . . . from removing Mr. Garcia from the

United States until such time that his applications for a U nonimmigrant visa is fully and fairly

adjudicated.” Plaintiff’s Motion for Preliminary Injunction (“PI Mot.”) [Dkt. # 7] at 1. On May

11, 2020, defendants filed a motion to dismiss the case on jurisdictional and other grounds, see

Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint [Dkt. # 16] (“First MTD”), and

with the parties’ consent, the Court took up the jurisdictional issues first and consolidated the

motion for preliminary injunction with the merits pursuant to Federal Rule of Civil Procedure

65(a)(2). Min. Order (May 8, 2020).



                                                 2
         Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 3 of 16




        The Court declined to dismiss the case as a whole for lack of subject matter jurisdiction,

but its ruling granting the motion in part and denying it in part narrowed the case substantially, see

Mem. Op. at 35, and it ordered the parties to address the effect of its order on plaintiff’s request

for relief in the preliminary injunction. Order [Dkt. # 22] at 1.

        The parties have addressed the issue, see Plaintiff’s Statement Regarding Remaining

Injunctive Relief [Dkt. # 24] (“Pl. Statement”); Defendants’ Statement [Dkt. # 25] (“Def.

Statement”),1 and in light of other developments, the defendants have moved to dismiss what is

left of the case as moot. See Memorandum of Law in Support of Defendants’ Response and Motion

to Dismiss [Dkt. # 26-1] (“Second MTD”); see also Plaintiff’s Combined Supplemental Brief in

Response to the Court’s October 22, 2020 Minute Orders and Defendants’ Motion to Dismiss [Dkt.

# 28] (“MTD Opp.”). The Court will deny the motion for preliminary injunction; plaintiff has not

established that this Court has jurisdiction to order the requested relief, and he has failed to make

the showing required under Federal Rule of Civil Procedure 65. Furthermore, the Court will grant

defendants’ motion to dismiss, as the remaining claims in the case are now moot.

                                         BACKGROUND

        In its ruling on defendants’ first motion to dismiss, the Court detailed plaintiff’s

immigration history and the regulatory regime that applies to U-visas. See Mem. Op. at 3–8. That

information will not be repeated here unless it bears on the pending motion.

        The amended complaint contained seven claims:

    ▪   Plaintiff’s First Cause of Action was brought under the Administrative Procedure
        Act (“APA”). Am. Compl. ¶¶ 8, 46–50. It alleged that the government had
        unreasonably delayed making a decision under 8 C.F.R. § 214.14(d)(2) on whether
        plaintiff was eligible to be placed on the U-visa waitlist—which is distinct from the


1       The actual document filed with defendants’ response is untitled.

                                                  3
         Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 4 of 16




        decision on whether he is entitled to the visa itself. Id. ¶ 48. Plaintiff asked the
        court to hold that the delay in addressing the waitlist question had been
        unreasonable under the APA, and plaintiff’s Fifth Cause of Action sought a writ of
        mandamus ordering the government to make the decision with respect to the U-visa
        waitlist. Id. ¶¶ 64–70.

    ▪   The Second Cause of Action asked the Court to address the government’s failure
        to adjudicate plaintiff’s request for the employment authorization documents
        (“EAD”) that would have enabled him to work while his U-visa application was
        pending. Am. Compl. ¶¶ 51–54. The Sixth Cause of Action was the parallel request
        for a writ of mandamus ordering the government to adjudicate the EAD request.
        Id. ¶¶ 71–76.

    ▪   The Third Cause of Action challenged the government’s failure to issue interim
        work authorization documents—documents that would permit plaintiff to work
        while the EAD request was pending. Am. Compl. ¶¶ 55–59. Plaintiff argued that
        there was a 2011 regulation in place at the time he submitted his U-visa and EAD
        requests that required the issuance of interim work authorization documents within
        90 days if the EAD request had yet not been adjudicated. The Seventh Cause of
        Action is the parallel request for a writ of mandamus with respect to the interim
        work documents. Id. ¶¶ 77–82.

    ▪   The Fourth Cause of Action complained that the regulation that superseded the
        2011 regulation and eliminated the 90-day requirement was invalid because the
        agency allegedly failed to comply with APA notice and comment procedures when
        it was promulgated. Am. Compl. ¶¶ 60–63.

It is important to note that there is no claim in the amended complaint with respect to the pendency

of the application for the U-visa itself.

        On May 11, 2020, defendants moved to dismiss for lack of subject matter jurisdiction based

on the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“the IIRIRA”), 8

U.S.C § 1252(g) and 8 U.S.C. § 1252(a)(5). First MTD at 13–19. They argued that plaintiff’s

claims “collaterally challeng[e] the deportation proceedings currently pending against him,” id. at

14, and that the IIRIRA divests district courts of jurisdiction to stay or enjoin a non-citizen’s




                                                 4
         Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 5 of 16




removal. Id. They also challenged the sufficiency of several claims under Federal Rule of Civil

Procedure 12(b)(6). Id. at 26–31.

       In a Memorandum Opinion issued on September 28, 2020, the Court found that it had

jurisdiction to hear the case because the claims in the amended complaint were not aimed at an

action or decision to remove the plaintiff.2 Mem. Op. at 2. With respect to the First and Fifth

Causes of Action, though, the Court found that it was constrained by Circuit precedent to conclude

that plaintiff had failed to state a claim for unreasonable delay, and the two claims related to the

U-visa waitlist were dismissed under Federal Rule of Civil Procedure 12(b)(6) for that reason. Id.

at 20–27.

       The Court also found that it did not have jurisdiction to review the agency’s issuance of

EAD, because such a decision is entirely discretionary, and dismissed the Second and Sixth Causes

of Action under Federal Rule of Civil Procedure 12(b)(1). Mem. Op. at 13–19. It also determined

that plaintiff failed to state an APA claim in his Fourth Cause of Action related to the 2016 revision

of 8 C.F.R. § 274a.13(d), the regulation related to interim work authorization; the record showed

that in fact, the agency had engaged in the notice and comment process. Mem. Op. at 33–34.

       Given those determinations, the only claims that survived were the Third and Seventh

Causes of Action, which assert that the agency was required to issue plaintiff interim work

authorization documents under the version of 8 C.F.R. § 274a.13(d) that was in effect when he




2       See 8 U.S.C. § 1252(g) (“[N]o court shall have jurisdiction to hear any cause or claim by
or on behalf of any alien arising from the decision or action . . . to commence proceedings,
adjudicate cases, or execute removal orders against any alien under this chapter.”). For the same
reason, the Court found that section 1252(a)(5) did not apply to the complaint; the statute states
that “a petition for review filed with an appropriate court of appeals . . . shall be the sole and
exclusive means for judicial review of an order of removal,” 8 U.S.C. § 1252(a)(5), but the
amended complaint did not seek review of an order of removal. Mem. Op. at 11–12.

                                                  5
         Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 6 of 16




applied for them. The Court found that the 2011 regulation did apply to plaintiff’s case, and that

since it set a specific deadline for when the interim work authorization documents should have

been issued, the Third Cause of Action stated a claim that agency action had been unlawfully

withheld. Mem. Op. at 28–33.

        Since the majority of plaintiff’s claims had been dismissed, the Court ordered the parties

to address the impact of its ruling on the still pending motion for preliminary injunctive relief.

Order at 1. Plaintiff argued that, in light of the Memorandum Opinion, the Court could still order

the government to comply with the 2011 regulation and issue him interim work authorization

documents. See Pl. Statement at 2. But plaintiff did not specify whether that action would have

any effect on his pending removal, which is the sole subject of the motion for injunctive relief. He

took the position that the Court could enjoin the government from deporting him while he awaits

the decision on the U-visa waitlist, but he did not explain what the legal underpinning for such an

order might be. Id. at 3. He also informed the Court that he has now been charged with the crime

of re-entry into the United States without permission, but the district court handling the matter has

released him on conditions pending trial. Id. at 1.

       In its response to the September 28, 2020 order, the government argued that district courts

lack jurisdiction to review or stay a removal order under 8 U.S.C. §§ 1252(g), 1252(a)(5), and

1252(b)(9), and that such a challenge can only be brought in the Court of Appeals. Def. Statement

at 2–5. It also cited cases in which courts found that they lacked jurisdiction even when a U-visa

application was pending. Id. at 2–4. The Court afforded plaintiff the opportunity to address that

argument in a minute order issued on October 22, 2020, and it also issued another minute order

directing both parties to address what impact, if any, an injunction ordering the government to



                                                 6
         Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 7 of 16




issue interim work authorization documents in accordance with the 2011 version of 8 C.F.R. §

274a.13(d) would have on plaintiff's removal.

       The government combined its response with a renewed motion to dismiss. In addition to

making jurisdictional arguments, defendants reported that plaintiff had recently been issued

employment authorization documents and submitted that the remaining claims concerning interim

authorization were therefore moot. Second MTD at 7–9. Plaintiff opposes the motion. See MTD

Opp. He notes that section 1252 does not bar all suits against immigration officials and argues

that the jurisdictional restrictions are not applicable to his particular claims. Id. at 2–5. He also

submits that defendants’ violation of 8 C.F.R. § 274a.13(d) has not been cured by the fact that he

obtained authority to work through other means, and therefore his remaining claims are not moot.

Id. at 10–13.

                                   STANDARD OF REVIEW

                                   Subject matter jurisdiction

       Under Rule 12(b)(1), the plaintiff bears the burden of establishing jurisdiction by a

preponderance of the evidence. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992); Shekoyan

v. Sibley Int’l Corp., 217 F. Supp. 2d 59, 63 (D.D.C. 2002). “Federal courts are courts of limited

jurisdiction[,]” and the law presumes “that a cause lies outside this limited jurisdiction.” Kokkonen

v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); see also Gen. Motors Corp. v. EPA,

363 F.3d 442, 448 (D.C. Cir. 2004) (“As a court of limited jurisdiction, we begin, and end, with

an examination of our jurisdiction.”). “[B]ecause subject-matter jurisdiction is ‘an Art[icle] III as

well as a statutory requirement . . . no action of the parties can confer subject-matter jurisdiction




                                                 7
         Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 8 of 16




upon a federal court.’” Akinseye v. Dist. of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003), quoting

Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982).

       When considering a motion to dismiss for lack of jurisdiction, unlike when deciding a

motion to dismiss under Rule 12(b)(6), the court “is not limited to the allegations of the complaint.”

Hohri v. United States, 782 F.2d 227, 241 (D.C. Cir. 1986), vacated on other grounds, 482 U.S.

64 (1987). Rather, “a court may consider such materials outside the pleadings as it deems

appropriate to resolve the question [of] whether it has jurisdiction to hear the case.” Scolaro v.

D.C. Bd. of Elections & Ethics, 104 F. Supp. 2d 18, 22 (D.D.C. 2000), citing Herbert v. Nat’l

Acad. of Scis., 974 F.2d 192, 197 (D.C. Cir. 1992); see also Jerome Stevens Pharms., Inc. v. FDA,

402 F.3d 1249, 1253 (D.C. Cir. 2005).

                                     Preliminary Injunctions

       A preliminary injunction is an “extraordinary and drastic remedy” that is “never awarded

as [a matter] of right.” Munaf v. Geren, 553 U.S. 674, 689–90 (2008) (citations omitted). A party

seeking a preliminary injunction must establish the following: 1) it “is likely to succeed on the

merits”; 2) it is “likely to suffer irreparable harm in the absence of preliminary relief”; 3) “the

balance of equities tips in [its] favor”; and 4) an injunction serves the public interest. Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

      The manner in which courts should weigh the four factors “remains an open question” in

this Circuit. Aamer v. Obama, 742 F.3d 1023, 1043 (D.C. Cir. 2014). The Court of Appeals has

long adhered to the “sliding-scale” approach, where “a strong showing on one factor could make

up for a weaker showing on another.” Sherley v. Sebelius, 644 F.3d 388, 392 (D.C. Cir. 2011)

(citations omitted). But because the Supreme Court’s decision in Winter “seemed to treat the four

factors as independent requirements,” Sherley, 644 F.3d at 393, the Court of Appeals has more

                                                  8
         Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 9 of 16




recently “read Winter at least to suggest if not to hold ‘that a likelihood of success is an

independent, free-standing requirement for a preliminary injunction.’” Id. at 393, quoting Davis

v. Pension Benefit Guar. Corp., 571 F.3d 1288, 1296 (D.C. Cir. 2009) (Kavanaugh, J., concurring).

Although the D.C. Circuit has not yet announced “whether the ‘sliding scale’ approach remains

valid after Winter,” League of Women Voters v. Newby, 838 F.3d 1, 7 (D.C. Cir. 2016), the Court

of Appeals has ruled that a failure to show a likelihood of success on the merits is sufficient to

defeat a motion for a preliminary injunction. See Ark. Dairy Coop Ass’n, Inc. v. U.S. Dep’t of

Agric., 573 F.3d 815, 832 (D.C. Cir. 2009); Apotex, Inc. v. FDA, 449 F.3d 1249, 1253–54 (D.C.

Cir. 2006). As another court in this district has observed, “‘[i]t is particularly important for the

movant to demonstrate a substantial likelihood of success on the merits,’ because ‘absent a

substantial indication of likely success on the merits, there would be no justification for the Court’s

intrusion into the ordinary processes of administration and judicial review.’” Navistar, Inc. v.

EPA, No. 11-cv-449, 2011 WL 3743732, at *3 (D.D.C. Aug. 25, 2011), quoting Hubbard v. United

States, 496 F. Supp. 2d 194, 198 (D.D.C. 2007) (brackets omitted).

       Regardless of whether the sliding scale framework applies, it remains the law in this Circuit

that a movant must demonstrate irreparable harm, which has “always” been “the basis of injunctive

relief in the federal courts.” Sampson v. Murray, 415 U.S. 61, 88 (1974), quoting Beacon Theatres,

Inc. v. Westover, 359 U.S. 500, 506–07 (1959) (internal edits omitted). A failure to show

irreparable harm is grounds for the Court to refuse to issue a preliminary injunction, “even if the

other three factors entering the calculus merit such relief.” Chaplaincy of Full Gospel Churches

v. England, 454 F.3d 290, 297 (D.C. Cir. 2006); see also GEO Specialty Chems., Inc. v. Husisian,

923 F. Supp. 2d 143, 147 (D.D.C. 2013) (“[A] court may refuse to issue an injunction without

considering any other factors when irreparable harm is not demonstrated.”). To show irreparable

                                                  9
          Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 10 of 16




harm, a plaintiff must demonstrate that the harm has occurred in the past and is likely to occur

again, or that the harm is certain to occur in the near future. Wis. Gas Co. v. FERC, 758 F.2d 669,

674 (D.C. Cir. 1985). Plaintiff must also show “the alleged harm will directly result from the

action that [plaintiff] seeks to enjoin.” Id. The harm “must be both certain and great” and “actual

and not theoretical.” Id.

                                             ANALYSIS

    I.      The Court lacks jurisdiction to grant the requested relief.

            A. The Court lacks authority to stay plaintiff’s removal.

         The IIRIRA provides that “no court shall have jurisdiction to hear any cause or claim by

or on behalf of any alien arising from the decision or action by the [Secretary of Homeland

Security] to commence proceedings, adjudicate cases, or execute removal orders against any alien

under this chapter.”    8 U.S.C § 1252(g). Pursuant to 8 U.S.C. § 1252(a)(5), there is only one

means to challenge an order of removal: a petition filed with the appropriate court of appeals.

And even if the final order is not yet in place, the statute further explains that judicial review

“arising from any action taken or proceeding brought to remove an alien from the United States

under this [subchapter] shall be available only in judicial review of a final order under this section.”

8 U.S.C. § 1252(b)(9). Since the relief sought in the motion for preliminary injunction falls

squarely within these provisions, the Court lacks jurisdiction to grant it.

         Plaintiff seeks to avoid this result by arguing that his lawsuit does not challenge, and is not

intrinsically related to, a removal order. Plaintiff wrote in in response to the Court’s October 22

Minute Orders and in opposition to the motion to dismiss:




                                                   10
         Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 11 of 16




                Plaintiff’s preliminary injunction, in part, seeks to defer his removal
                pending a decision on his U visa waitlist eligibility. Defendants contend
                that “the adjudication of Plaintiff’s petition for U visa nonimmigrant status
                will proceed even if Plaintiff is removed, and its approval does not depend
                on whether he is physically present in the United States.” . . . Defendants
                have conflated the U visa waitlist with the U visa itself. This becomes
                important because while the grant of U visa status, itself, creates an ability
                to dissolve the removal order, placement on the waitlist alone does not.
                Compare 8 C.F.R. § 214.14(c)(5)(i) with § 214.14(d)(2). Thus, while
                approval of the visa status might be intrinsically linked to the removal order,
                placement on the waitlist would not.

MTD Opp. at 5 (emphasis added). Plaintiff goes on:

                Plaintiff knows that he is subject to a removal order and may ultimately
                have to depart the United States. However, the matters before this court are
                not intrinsically linked to the removal order and instead seek relief which
                will be extinguished unless the Court maintains the status quo until a
                determination is made with respect to Plaintiff’s waitlist eligibility. Once
                complete, the regulations require that Plaintiff be granted a parole; an act
                which in no way alters or impedes his removal.

Id. at 8 (footnote omitted).

        In other words, plaintiff is hanging his hat, for jurisdictional purposes, on his claim related

to the U-visa waitlist. Putting aside the fact that the preliminary injunction motion does not

actually ask to defer his removal until the waitlist issue is resolved, but it is tied to the issuance of

the visa itself instead, see, e.g., PI Mot. at 1, and putting aside the question of whether a lawsuit

seeking to obtain the “deferred action” conferred by the waitlist could also be characterized as

intrinsically related to plaintiff’s deportation because it will at least defer it, plaintiff has a bigger

problem: if he is relying on the claim concerning his application to be on the waitlist as the basis

for the Court’s power to hear the motion for a preliminary injunction, the Court already dismissed

that claim on the merits. The only matters before the court are plaintiff’s claims related to interim

work documents: Claims Three and Seven.



                                                   11
        Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 12 of 16




       In its Order granting the motion to dismiss in part, the Court gave plaintiff an opportunity

to address the impact of the ruling on the pending request for injunctive relief. Order at 1.

Plaintiff’s first argument—that “the Court can and should keep in place its injunction allowing Mr.

Garcia to remain in the U.S. . . . until a determination has been made with respect to his eligibility

for the U visa waitlist”—essentially asks the Court to revisit a claim that has already been

dismissed. Pl. Statement at 3. There is no legal basis to do so.3 Plaintiff also argued that “the

Court can order that the agency comply with 8 C.F.R. § 274a.13(d) and issue an interim work

authorization.” Id. at 2. That may be true, but plaintiff did not explain how a claim for interim

work authorization forms would justify a preliminary injunction addressing plaintiff’s potential

removal. This is a crucial gap when the proposed order did nothing more than prohibit plaintiff’s

removal pending further order of the court. See PI Mot. at 18.

       Thus, while the Court previously found that the government could not fairly characterize

the claims in the amended complaint as “arising from” an action to commence, adjudicate, or

execute a removal order, Mem. Op. at 12, the same cannot be said for the motion for preliminary

injunction. Plaintiff has moved “for a Preliminary Injunction enjoining the [d]efendants . . . from




3       The original motion was tied to the U-visa application itself, but that does not change the
jurisdictional analysis; no claims relating to the U-visa or the waitlist are currently pending before
the Court. Moreover, even a pending claim with respect to the visa would not necessarily bequeath
jurisdiction. See, e.g., Velarde-Flores v. Whitaker, 750 F. App'x 606, 607 (9th Cir. 2019) (“The
decision whether to remove aliens subject to valid removal orders who have applied for U-visas is
entirely within the Attorney General’s discretion,” thus petitions to halt “the government’s
decision to execute valid orders of removal . . . facially fall[] within the
statutory jurisdictional bar.”); see also Balogun v. Sessions, 330 F. Supp. 3d 1211, 1215 (C.D. Cal.
2018) (“courts have had no difficulty concluding that denials of stays of removal—even with
pending U-visa applications—are unreviewable under section 1252(g)”), citing Alegria-Zamora
v. U.S. Dep’t of Homeland Sec., Case No. 18-2102-DDC-GLR, 2018 WL 1138280, at *2 (D. Kan.
Mar. 2, 2018) and Mingrone v. Adducci, Case No. 2:17-cv-11685, 2017 WL 4909591, at *3–6
(E.D. Mich. July 5, 2017).

                                                 12
        Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 13 of 16




removing Mr. Garcia from the United States until such time that his applications for a U

nonimmigrant visa [are] fully and fairly adjudicated.” PI Mot. at 1. This request is untethered to

any remaining claim for relief, and the Court lacks jurisdiction to respond to plaintiff’s request to

intervene in the removal process.4

           B. Plaintiff’s request for preliminary injunction to stay removal also fails on the
              merits.

       Even if it found jurisdiction to take up the motion, the Court still could not issue the

proposed order. Plaintiff has offered reasons why it might be fair to permit him to await the

outcome of the unnecessarily protracted U-visa process in the United States; for example, he points

out that he could be successful in getting placed on the waitlist someday, but then be unable to

persuade ICE to grant him permission to return. But the Court cannot simply intercede on a

litigant’s behalf for good cause shown. In order to grant the extraordinary relief of an injunction

freezing the status quo pending the resolution of a claim on the merits, the court must find that the

plaintiff has a substantial likelihood of success on the merits on that claim. See Ark. Dairy, 573




4       Plaintiff cites several cases in support of his position, but those cases arose in the context
of petitions for habeas relief and do not bear upon the situation presented here. For example,
plaintiff relies heavily on S.N.C. v. Sessions, No. 18-cv-7680, 2018 WL 6175902 (S.D.N.Y. Nov.
26, 2018). But the court in that case was careful to explain the significance of the habeas context
and the constitutional questions it presented. Id. at *3 (“Because construing § 1252 to deprive this
Court of jurisdiction over Petitioner’s claims would raise serious Suspension Clause concerns . .
. § 1252 must be construed to avoid such constitutional concerns.”). Further, that case involved a
“challenge [to] ICE’s legal authority over a removal order, rather than its discretionary decisions
regarding removal orders.” Id. at *5. The same cannot be said for a request in which petitioner
actually acknowledges the agency’s legal authority to remove him, MTD Opp. at 8, but nonetheless
asks the Court to order the agency to stand down. Plaintiff also claims that “various courts have
also recognized the authority of the Court to enjoin removal in the provisional waiver context.” Id.
at 4. But plaintiff’s two remaining claims are not akin to the provisional waiver context discussed
in those cases. Cf. Calderon v. Sessions, 330 F. Supp. 3d 944, 955 (S.D.N.Y. 2018) (habeas case
in which plaintiff claimed the agency’s actions contravened a “right to apply for [a] provisional
[unlawful presence] waiver”).

                                                 13
          Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 14 of 16




F.3d at 832 (a failure to show a likelihood of success on the merits is sufficient to defeat a motion

for a preliminary injunction).

         In his motion for the preliminary injunction, plaintiff contended that he was entitled to

timely adjudication of his request to be added to the U-visa waitlist and of his application for EAD.

PI Mot. at 14. But since then, as previously emphasized, the Court has dismissed those claims.

As a result, the motion for an order barring plaintiff’s removal does not marry up very well with

the narrow claims that remain, even if there is jurisdiction and they are not moot (as discussed

below). While the Court’s Memorandum Opinion, as plaintiff noted, could support the issuance

of an injunction ordering the government to issue interim work authorization in accordance with

the 2011 version of 8 C.F.R. § 274a.13(d), such an order would not necessarily forestall plaintiff’s

removal, and plaintiff has not identified anything left in the case that could provide the foundation

for the relief he seeks.5 As a result, the Court must agree with defendants that, because a “grant

of employment authorization does not, without more, confer status,” Second MTD at 6, citing

Guevara v. Holder, 649 F.3d 1086, 1091 (9th Cir. 2011), there is no likelihood of success justifying

a preliminary injunction forestalling removal.

   II.      Plaintiff’s claim for interim work documents is moot.

         The parties agree that defendants issued work documents to plaintiff. Second MTD at 7;

MTD Opp. at 12. The parties disagree over whether these work documents make plaintiff’s two

surviving claims moot. Plaintiff argues that the work authorization forms were granted through

an unrelated process, and that the specific relief he seeks is compliance with defendants’



5       The Court notes that plaintiff did not even attempt to argue that this Court could to anything
to forestall or countermand a removal order issued as part of the sentence in the pending criminal
case.

                                                 14
            Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 15 of 16




“regulatory obligations under 8 C.F.R. § 274a.13(d) (2011).” MTD Opp. at 10. Defendants argue

that “interim relief or events have completely and irrevocably eradicated the effects of the alleged

violations.” Second MTD at 9, citing Pharmachemie v. Barr Labs, Inc., 276 F.3d 627, 631 (D.C.

Cir. 2002).

        Plaintiff’s formalistic objections obscure the simple fact that he has received the relief that

he asked for. “A case becomes moot only when it is impossible for a court to grant any effectual

relief whatever to the prevailing party.” Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S.

298, 307 (2012) (internal quotation marks and citation omitted) (emphasis added). While plaintiff

seeks an order declaring that “[d]efendants [are] required to comply with the plain language of 8

C.F.R. § 274a.13(d) (2011),” MTD Opp. at 11, the Court has no authority to issue proclamations

absent a live case or controversy. To avoid the conclusion that the matter is moot, plaintiff must

identify either: (1) specific facts indicating that the violation could recur, or (2) relief that plaintiff

has asked for that has not been satisfied by the issuance of work authorization. Cf. Sellers v.

Bureau of Prisons, 959 F.2d 307, 310 (D.C. Cir. 1992) (“An intervening event renders a case moot

if: (1) interim relief or events have completely and irrevocably eradicated the effects of the alleged

violation; and (2) there is no reasonable expectation that the alleged violation will recur.”).

Plaintiff      does      not      specify       how        this     case       could       fall     under

“the capable of repetition yet evading review exception,” Del Monte Fresh Produce Co. v. United

States, 570 F.3d 316, 321 (D.C. Cir. 2009), nor does he specify how his desire for interim work

authorization documents has not been satisfied by receiving work authorization that goes above

and beyond what the Court could order under the 2011 regulation.6 If “the court can provide no


6      Plaintiff now has interim work authorization documents that are good for 365 days, rather
than 240 days. Second MTD at 2, 4, citing Ex. A to Second MTD [Dkt. # 27-1].

                                                    15
        Case 1:20-cv-00521-ABJ Document 31 Filed 12/08/20 Page 16 of 16




effective remedy because a party has already obtained all the relief that it has sought,” the case is

moot. Conservation Force, Inc. v. Jewell, 733 F.3d 1200, 1204 (D.C. Cir. 2013) (internal quotation

marks and brackets omitted), quoting Monzillo v. Biller, 735 F.2d 1456, 1459 (D.C. Cir. 1984).

                                             CONCLUSION

       For the aforementioned reasons, the motion for preliminary injunction will be DENIED,

and defendants’ second motion to dismiss will be GRANTED as to Claims Three and Seven. A

separate order will issue.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: December 8, 2020




                                                 16
